              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION
               CRIMINAL CASE NO. 3:08-cr-00254-MR


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                    ORDER
                                )
BOBBY ARION DINKINS,            )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s “Application for

Modification of Sentence Pursuant to 18 U.S.C. Section 3582(c)(1)(A)(i) as

a Result of COVID-19” [Doc. 55]. The Government opposes the Defendant’s

motion. [Doc. 60].

I.   BACKGROUND

     In May 2009, the Defendant Bobby Arion Dinkins pled guilty to one

count of Hobbs Act robbery and one count of possession of a firearm after

having been convicted of a felony. In April 2010, the Court sentenced him

to a total of 252 months of imprisonment. [Doc. 24]. The Defendant is

currently housed at FCI Edgefield, and his projected release date is February




        Case 3:08-cr-00254-MR Document 61 Filed 10/05/20 Page 1 of 8
7, 2026.1 The Defendant now seeks a reduction in his sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) in light of the ongoing COVID-19 pandemic.

[Doc. 55]. Specifically, the Defendant argues that his underlying health

conditions place him at a higher risk for severe illness from COVID-19, and

that his particular vulnerability to the illness is an extraordinary and

compelling reason for an immediate sentence reduction to time served. [Id.].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”            18 U.S.C. §

3582(c)(1)(A). Here, the Government concedes that the Defendant has

exhausted the necessary administrative remedies. Accordingly, the Court

will proceed to address the merits of the Defendant’s motion.



1   See https://www.bop.gov/inmateloc/ (last visited Oct. 2, 2020).


                                              2



            Case 3:08-cr-00254-MR Document 61 Filed 10/05/20 Page 2 of 8
      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                     See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”



2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that this policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well. See United States v. Taylor, -- F. App’x
--, 2020 WL 5412762 (4th Cir. Sept. 9, 2020) (reversing denial of defendant’s
compassionate release motion where district court failed to consider the policy statement
set forth in § 1B1.3 and its comments).

                                            3



         Case 3:08-cr-00254-MR Document 61 Filed 10/05/20 Page 3 of 8
and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” First, the defendant’s

medical condition can qualify as a basis for relief if the defendant is “suffering

from a terminal illness,” such as “metastatic solid-tumor cancer, amyotrophic

lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia,”

U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s medical condition can

also qualify as an extraordinary and compelling reason if the defendant is:

             (I) suffering from a serious physical or medical
             condition,

             (II) suffering from a serious functional or cognitive
             impairment, or

             (III) experiencing deteriorating physical or mental
             health because of the aging process, that
             substantially diminishes the ability of the defendant
             to provide self-care within the environment of a
             correctional facility and from which he or she is not
             expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

      The defendant’s age can also constitute an extraordinary and

compelling reason for a reduction in sentence. This standard is met if the

defendant: “(i) is at least 65 years old; (ii) is experiencing a serious

                                        4



          Case 3:08-cr-00254-MR Document 61 Filed 10/05/20 Page 4 of 8
deterioration in physical or mental health because of the aging process; and

(iii) has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less.”      U.S.S.G. 1B1.13, cmt. n.1(B).       The

defendant’s family circumstances can also serve as an extraordinary and

compelling reason if the defendant can establish “(i) [t]he death or

incapacitation of the caregiver of the defendant's minor child or minor

children”; or “(ii) [t]he incapacitation of the defendant's spouse or registered

partner when the defendant would be the only available caregiver for the

spouse or registered partner.” U.S.S.G. 1B1.13, cmt. n.1(C). Finally, the

application note recognizes that “other reasons” as determined by the

Bureau of Prisons, may constitute an extraordinary and compelling reason

for a reduction in sentence. U.S.S.G. 1B1.13, cmt. n.1(D).

      Here, the Government concedes that the Defendant’s age and

underlying health conditions (namely, hypertension and kidney disease)

place the Defendant at a higher risk for severe illness and/or complications

resulting from COVID-19 and that such conditions could diminish the

Defendant’s ability to provide self-care within the environment of a

correctional facility because of COVID-19. [Doc. 60 at 7]. Nevertheless, the

Government argues that the Court should deny the Defendant’s motion for


                                       5



        Case 3:08-cr-00254-MR Document 61 Filed 10/05/20 Page 5 of 8
compassionate release because the Defendant would continue to pose a

danger to public safety if released.

      Under the applicable policy statement, the Court must deny a sentence

reduction unless it determines the defendant “is not a danger to the safety of

any other person or to the community.” USSG § 1B1.13(2). Additionally, this

Court must consider the § 3553(a) factors, as “applicable,” as part of its

analysis. See § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691,

694 (5th Cir. 2020).

      Here, the Defendant is a career offender with an extensive criminal

history, including convictions for accessory before the fact of armed robbery,

possession with the intent to deliver cocaine, resisting a public officer,

breaking and entering, larceny, and common law robbery.           During the

offense for which he is presently serving a term of incarceration, the

Defendant held two women hostage at gunpoint. He then implicated an

innocent person in the robbery to the point where an arrest warrant was

issued. [Doc. 18: PSR at ¶¶ 9-13].

      Balanced against this serious record, the Court notes that the

Defendant has served approximately 69% of his 21-year sentence with no

evidence of disciplinary issues. Further, the Defendant currently suffers from


                                       6



        Case 3:08-cr-00254-MR Document 61 Filed 10/05/20 Page 6 of 8
hypertension and Stage 3 kidney disease—chronic medical conditions that

the Government concedes make him a higher risk for serious injury or death

should he contract the virus. On the other hand, the correctional facility in

which the Defendant is currently incarcerated, FCI Edgefield, has taken

significant measures to protect the health of its inmates and staff.3 Currently,

the facility only has two active COVID infections among its inmate population

and 17 infections among its staff, while one inmate has died and 90 inmates

and 9 staff members have recovered from the virus.4

         In the final analysis, the Defendant has the burden to show that he is

an appropriate candidate for compassionate release. For the reasons stated

above, the Court concludes that the Defendant has failed to satisfy the

second prong of USSG § 1B1.13(2) regarding the safety of the community.

Further, the need for the sentence to reflect the true extent and seriousness

of the Defendant’s offense, to promote respect for the law, to provide just

punishment, to afford adequate deterrence, and to protect the public from

the Defendant’s further crimes all militate against a reduced sentence in this

case.



3   See http://www.bop.gov/coronavirus/index.jsp (last visited Oct. 2, 2020).
4   See http://www.bop.gov/coronavirus (last visited Oct. 2, 2020).

                                              7



            Case 3:08-cr-00254-MR Document 61 Filed 10/05/20 Page 7 of 8
      For all these reasons, the Court finds that the Defendant continues to

pose a danger to the community and that analysis of the relevant § 3553(a)

factors weigh in favor of his continued incarceration.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Application for

Modification of Sentence Pursuant to 18 U.S.C. Section 3582(c)(1)(A)(i) as

a Result of COVID-19” [Doc. 55] is DENIED.

      IT IS SO ORDERED.
                           Signed: October 5, 2020




                                          8



        Case 3:08-cr-00254-MR Document 61 Filed 10/05/20 Page 8 of 8
